Appellants have attempted to present two questions: (1) Error in overruling their motion in arrest of judgment; and (2) in overruling their motion for a new trial. Inasmuch as all 1.  the reasons assigned in support of the motion in arrest of judgment all relate to the sufficiency of the facts alleged to state a cause of action, the court did not err in overruling such motion. All objections to the complaint for the reasons stated were waived by a failure to demur thereto. Malone,Trustee, v. Kitchen (1922), 79 Ind. App. 119, 137 N.E. 562. *Page 214 
All questions attempted to be presented by the second assignment of error require a consideration of the evidence, which is not in the record. The motion for a new trial 2, 3.  was overruled May 8, 1926, but no time was given within which to file a bill of exceptions. On May 15, 1926, after the overruling of the motion in arrest, time was given beyond the term within which to file a bill of exceptions. The bill was not filed within the term, and for that reason the evidence is not in the record. See Tozer, Admr., v. Hobbs'Estate (1923), 79 Ind. App. 258, 137 N.E. 715.
Judgment affirmed.